Name: Commission Regulation (EC) NoÃ 328/2007 of 27 March 2007 derogating for 2007 from Regulations (EC) NoÃ 596/2004 and (EC) NoÃ 633/2004 regarding the date of issue of export licences in the egg and poultrymeat sectors
 Type: Regulation
 Subject Matter: European Union law;  animal product;  tariff policy
 Date Published: nan

 28.3.2007 EN Official Journal of the European Union L 87/7 COMMISSION REGULATION (EC) No 328/2007 of 27 March 2007 derogating for 2007 from Regulations (EC) No 596/2004 and (EC) No 633/2004 regarding the date of issue of export licences in the egg and poultrymeat sectors THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2771/75 of 29 October 1975 on the common organisation of the market in eggs (1), and in particular Article 3(2) thereof, Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organisation of the market in poultrymeat (2), and in particular Article 3(2) thereof, Whereas: (1) Article 3(3) of Commission Regulation (EC) No 596/2004 (3) and Article 3(3) of Commission Regulation (EC) No 633/2004 (4) laying down detailed rules for implementing the system of export licences in the egg and poultrymeat sectors, respectively, provide that export licences are to be issued on the Wednesday following the week during which the licence applications have been lodged, provided that no special measures have since been taken by the Commission. (2) In view of the public holidays in 2007 and the irregular publication of the Official Journal of the European Union during those holidays, the period between the submission of applications and the day on which the licences are to be issued will be too brief to guarantee proper administration of the market. The period should therefore be extended. (3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, HAS ADOPTED THIS DECISION: Article 1 Notwithstanding Article 3(3) of Regulation (EC) No 596/2004 and Article 3(3) of Regulation (EC) No 633/2004, licences shall be delivered for 2007 on the dates set out in the Annex to this Regulation. This derogation shall apply provided that none of the special measures referred to in Article 3(4) of Regulation (EC) No 596/2004 and Article 3(4) of Regulation (EC) No 633/2004 have been taken before the dates of issue in question. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 March 2007. For the Commission Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 282, 1.11.1975, p. 49. Regulation as last amended by Regulation (EC) No 679/2006 (OJ L 119, 4.5.2006, p. 1). (2) OJ L 282, 1.11.1975, p. 77. Regulation as last amended by Regulation (EC) No 679/2006. (3) OJ L 94, 31.3.2004, p. 33. Regulation as amended by Regulation (EC) No 1713/2006 (OJ L 321, 26.11.2006, p. 11). (4) OJ L 100, 6.4.2004, p. 8. Regulation as amended by Regulation (EC) No 1713/2006. ANNEX Period for submission of licence applications Date of issue 2 to 6 April 2007 12 April 2007 23 to 27 April 2007 3 May 2007 30 April to 4 May 2007 10 May 2007 21 to 25 May 2007 31 May 2007 6 to 10 August 2007 16 August 2007 17 to 21 December 2007 28 December 2007 24 to 28 December 2007 4 January 2008